DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 12, 2021 has been entered.
Response to Amendment
The amendments, filed on January 12, 2021, have been entered. Applicant amended claims 1, 7, 10, and 14. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, January 12, 2021, with respect to the Final Office Action dated October 30, 2020, have been fully considered and they are persuasive in regard to 35 U.S.C. 112(b) rejections but they are not persuasive in regard to the rest.  Therefore, 
Previous 35 U.S.C. 112(b) rejections are withdrawn.
In order to provide better clarity and readability, previous references are applied with re-ordered combination in the rejections to the amended claims. Claim 1 is rejected over Sarin (US PGPUB No. 20200067696), in view of Mittal et al. (US PGPUB No.  20190342290), and further in view of Fallah et al. (US PGPUB No. 20190333059). Outline of the rejection is as follows. Sarin teaches a blockchain 
Applicant argued “As an initial matter, the Applicant respectfully disagrees that account information of Mittal can be properly characterized as the configuration profile that allows a client computing to configure itself to communicate on a network with other devices. Rather, the computing device 106 in Mittal already has network configurations, and is merely retrieving account information so that it can receive the service provided by the requesting entity 108.”
In reply/response, Mittal is not applied to teach “configuration profile” rather, Fallah is applied to teach a “configuration profile”. While login data, as taught by Mittal, can be well interpreted as configuration profile under broadest reasonable interpretation, nevertheless, the third reference Fallah  teaches configuration information (configuration profile) since Fallah further elaborates such configuration information as stated in paragraph 0026  “the network configuration information comprises at least one of a traffic policy, a quality of service policy, a network address, an Address Resolution Protocol table, or a routing table”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin to incorporate the teaching of Fallah to include configuration information to provision the client device. One would be motivated to do that since such configuration information allows unconfigured client device to automatically configure itself for network deployment (paragraph 0106, lines 1-6 of Fallah).
Applicant argued “Furthermore, the Applicant respectfully submits that the processing server 102 of Mittal transmits the token based on a request received by the requesting entity 108 that then 
In reply/response, relevant limitations of the claim 1, as recited in lines 10-18, require a configuration profile token to generated and transmitted to a configuration file system after successful execution of a smart contract and thereafter, in response to receiving the configuration profile token, the configuration file system transmits the configuration profile to the client computer.  Mittal, paragraph 0051, lines 7-12, teaches  an account token (configuration profile token) is generated after validation and transmission of  the account token to requesting entity (configuration file system), in Fig. 4, step 414, and thereafter, in response to receiving the account token, the requesting entity transmits the login data to the client/computing device, in Fig. 4, step 422. Paragraph 0056, lines 13-18, of Mittal teaches account token is generated after successful execution of smart contract as stated “each data value may further include a smart contract, validating the set of credentials may include executing the smart contract included in the specific data value, and electronic transmission of the account token may be further based on a successful result of the execution of the smart contract”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin (US PGPUB No. 20200067696), hereinafter, Sarin, further in view of Mittal et al. (US PGPUB No.  20190342290), hereinafter, Mittal, further in view of Fallah et al. (US PGPUB No. 20190333059), hereinafter, Fallah.
Regarding claim 1:
Sarin teaches:
A blockchain-based configuration profile provisioning system, comprising (see Fig. 9): 
(Fig. 1 and paragraph  0040 teaches the transaction device (client computer) generates and broadcast a digital transaction (blockchain transaction)  as stated in lines 1-7  “As such, at block 102, the transaction device may generate a digital transaction that includes digital transaction information that describes different details of that digital transaction, and then broadcast that digital transaction to the network 404 such that it is received by the primary blockchain miner devices 402a-d that maintain the primary blockchain 500”. Paragraph 0042  teaches the digital transaction is directed towards a blockchain address in a blockchain as states in lines 1-3 “Furthermore, the digital transaction broadcast at block 102 may be directed to a primary blockchain address that, as discussed herein, is associated with a smart contract “. Paragraph 0041 teaches the digital transaction information that includes identifiers of the transaction device);
 a blockchain computer that is configured to: receive the blockchain transaction broadcast by the first client computer (paragraph 0044 teaches blockchain miner device (blockchain computer) receive the digital transaction as stated in lines 1-4 “The method 100 then proceeds to block 104 where primary blockchain miner devices receive the digital transaction and identify a primary blockchain address to which that digital transaction is directed.”); 
execute a smart contract associated with the blockchain address (paragraph 0045 teaches the miner device access the smart contract associated with the blockchain address as stated in lines 1-4 “The method 100 then proceeds to block 106 where the primary blockchain miner devices access a primary blockchain smart contract that is associated with the primary blockchain address identified at block 104”. Paragraph 0046 teaches the miner device execute the smart contract as stated in 1-3 ‘’ The method 100 then proceeds to block 108 where the primary blockchain miner devices execute the primary blockchain smart contract to cause”). 

 determine that the execution of the smart contract has provided an indication that the first client computer identified in the blockchain transaction is authorized to receive a configuration profile and, in response, cause a configuration profile token to be generated and transmitted; and
 a configuration file system that is configured to: receive the configuration profile token  that was generated and transmitted in response to the execution of the smart contract indicating that the first client computer is authorized to receive the configuration profile and, in response, retrieve and transmit the configuration profile to the first client computer
In the same field of endeavor, Mittal teaches: 
determine that the execution of the smart contract has provided an indication that the first client computer identified in the blockchain transaction is authorized to receive a configuration profile and, in response, cause a configuration profile token to be generated and transmitted (Fig. 4, step 414 shows , after smart contract execution and validation, generation of account token (configuration profile token), and transmission of the account token to a requesting entity (configuration file system) in step 416 as discussed in paragraph 0051, lines 7-12 “Upon successful validation, in step 414, the transmitting device 224 of the processing server 102 may electronically transmit the account token included in the identified data value to the requesting entity 108, either directly or via the login server 110”. Paragraph 0056, lines 13-18, teaches account token is generated after execution of smart contract as stated “each data value may further include a smart contract, validating the set of credentials may include executing the smart contract included in the specific data value, and electronic transmission of the account token may be further based on a successful result of the execution of the smart contract”.); and
a configuration file system that is configured to: receive the configuration profile token  that was generated and transmitted in response to the execution of the smart contract indicating that the first client computer is authorized to receive the configuration profile and, in response, retrieve and (paragraph 0052, lines 1-2, teaches the requesting entity 108  (configuration file system)  receive the account token as stated “In step 416, the requesting entity 108  (configuration file system) may receive the account token”. Subsequent steps in Fig. 4 show the requesting entity request and receive (retrieve) account information and, in step 422, transmit the login data to the computing devices (client computer) as discussed in paragraph 0052, lines 2-12 “In step 418, the requesting entity 108 may provide the account token to the login server 110 in a request for account information associated with the user 104. The login server 110 may identify the user's account using the account token and provide account information authorized by the user 104 (e.g., identified in a profile of the user or the account token itself) to the requesting entity 108, for receipt thereby in step 420. In step 422, the requesting entity 108 may then provide personalized data to the computing device 106 based on the account information received from the login server 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Fallah, to incorporate the teaching of Mittal to include account token generation after execution of the smart contract and transmittal of such account token to the requesting entity to retrieve the login information and to transmit to the client device. One would be motivated to do so since such account token and segregated requesting entity helps incorporating third-party provider for provisioning content without compromising security of sensitive credentials (see paragraphs 0003, 0005 of Mittal).
Sarin does not teach: 
a configuration profile; 
wherein the configuration profile includes information that allows the first client computer to configure itself to communicate with one or more devices over a network without prior knowledge about the network. 
In the same field of endeavor, Fallah teaches: 
(Paragraph 0026 teaches the network configuration information (configuration profile)  as stated “the network configuration information comprises at least one of a traffic policy, a quality of service policy, a network address, an Address Resolution Protocol table, or a routing table”); 
wherein the configuration profile includes information that allows the first client computer to configure itself to communicate with one or more devices over a network without prior knowledge about the network (paragraph 0106, lines 1-6, teaches client device self-configure itself with configuration information for network deployment as states “The client device 10 would then self-configure itself based on the received configuration information. In this way, client devices can be manufactured and distributed in an initial unconfigured state, deployed in a network, and then automatically configured according to predefined configuration information stored in the distributed ledger”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin to incorporate the teaching of Fallah to include configuration information to provision the client device. One would be motivated to do that since such configuration information allows unconfigured client device to automatically configure itself for network deployment (paragraph 0106, lines 1-6 of Fallah).
As to claim 4, the rejection of claim 1 is incorporate. Sarin, in view of Mittal and Fallah, teaches all the limitations of claim 1.
Sarin, in view of Fallah and Mittal, teaches and wherein the blockchain computer is configured to: 34824-8249-4390 v.1PATENTDocket No.: 16356.1942US01 (112409.01)Customer No. 160825transmit the configuration profile token to the configuration file system [[identified in the blockchain transaction]] (see claim 1 rejection as show above).
Sarin further teach wherein the blockchain transaction identifies the configuration file system (paragraph 0041 teaches digital transaction information includes the information details of the item being requested by the transaction device as stated “Furthermore, the digital transaction information for the online payment transaction may include information that details the item that was purchased from the second user by the first user.”. paragraph 0041 further teaches blokchain transaction includes information identifying  entity that provides the item).
Regarding claim 7:
Sarin teaches an Information Handling System (IHS) network, comprising: a blockchain device that is coupled to a first network and that includes: a blockchain device processing system; and a blockchain device memory system that is coupled to the blockchain device processing system and that includes instructions that, when executed by the blockchain device processing system, cause the blockchain device to (Fig. 9 shows a networked system (IHS). Fig. 9 shows miner device (blockchain device) coupled with network (first network). Paragraph 0067 and Fig. 11 teach various components of the miner device having memory system, processing system, instructions. Paragraph 0076 teaches executing sequence of instruction).
Rest of the claim 7 recites similar limitations of claim 1. Accordingly, it is rejected under similar rationale.
Claim 10 recites similar limitation as claim 4. Accordingly, it is rejected under similar rationale.
As to claim 13, the rejection of claim 7 is incorporate. Sarin, in view of Fallah and Mittal, teaches all the limitations of claim 7.
Sarin does not teach further comprising: a configuration profile device that is coupled to the first network and that includes: a configuration profile device processing system; and a configuration profile device memory system that is coupled to the configuration profile device processing system and that includes instructions that, when executed by the configuration profile device processing system, cause the configuration profile device to: receive the configuration profile token and, in response, retrieve and transmit the configuration profile to the first client device.

 further comprising: a configuration profile device that is coupled to the first network and that includes: a configuration profile device processing system; and a configuration profile device memory system that is coupled to the configuration profile device processing system and that includes instructions that, when executed by the configuration profile device processing system, cause the configuration profile device to (see Fig. 6 and paragraph 0058): 
receive the configuration profile token and, in response, retrieve and transmit the configuration profile to the first client device (see claim 1 rejection as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Fallah, to incorporate the teaching of Mittal to include the intermediary account token generation and transmittal of such account token to the requesting entity to retrieve the configuration profile and to transmit to the transaction device. One would be motivated to do so since such intermediary account token and segregated requesting entity helps incorporating third-party provider for provisioning content without compromising security of sensitive credentials (see paragraph 0003 of Mittal).
Regarding claim 14:
Claim 14 is directed towards a method performed the system of claim 1. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards the method performed by the system of claim 4. Accordingly, it is rejected under similar rationale.
Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin, in view of Mittal, further in view of Fallah, and further in view of Goeringer et al. (US PGPUB No. 20170134161), hereinafter, Goeringer.
As to claim 2, the rejection of claim 1 is incorporate. Sarin, in view of Mittal and Fallah, teaches all the limitations of claim 1.
Sarin, in view of Mittal and Fallah, teaches configuration profile (see claim 1 rejection).
Sarin does not teach wherein the first client computer is configured to generate and transmit a configuration profile request; and wherein the system further comprises: a server that is configured to receive the configuration profile request and, in response, generate and transmit a configuration profile response to the first client computer that includes the blockchain address.
Goeringer teach wherein the first client computer is configured to generate and transmit a configuration profile request; and wherein the system further comprises: a server that is configured to receive the configuration profile request and, in response, generate and transmit a configuration profile response to the  first client computer that includes the blockchain address (Fig. 13 and and paragraph 0107 teaches  electronic device (client computer)  search a content (configuration profile request) through content publisher (server) and content publisher transmit a response (configuration profile response) with the blockcahin address as stated in lines 4-8 “In step S1312, electronic device 1308 performs a content search of the storefront of content publisher 1302. In step S1314, content publisher 1302 transmits a blockchain address and/or currency cost to electronic device 1308”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Mittal and Fallah, to incorporate the teaching of Goeringer to include a server for providing the blockchain address in response to a query of the transaction device (client computer). One would be motivated to do so since the transaction device needs to know the blockchian address to direct the blockchain transaction to the smart contract (see paragraph 0107 of Mittal).
As to claim 8, the rejection of claim is incorporate. Sarin, in view of Mittal and Fallah, teaches all the limitations of claim 7.
(see claim 1 rejection).
Sarin does not teach further comprising: 44824-8249-4390 v.1PATENTDocket No.: 16356.1942US01 (112409.01)Customer No. 160825 a server device that is coupled to the first network and that includes: a server device processing system; and a server device memory system that is coupled to the server device processing system and that includes instructions that, when executed by the server device processing system, cause the server device to: receive a configuration profile request from the first client device and, in response, generate and transmit a configuration profile response to the first client device that includes the blockchain address that is identified in the blockchain transaction broadcast by the first client device.
Goeringer teaches:
 further comprising: 44824-8249-4390 v.1PATENTDocket No.: 16356.1942US01 (112409.01)Customer No. 160825 a server device that is coupled to the first network and that includes: a server device processing system; and a server device memory system that is coupled to the server device processing system and that includes instructions that, when executed by the server device processing system (paragraph 0111 teaches the components of content publisher (server) including CPU, computer readable medium, and instruction executed by the CPU), 
cause the server device to: receive a configuration profile request from the first client device and, in response, generate and transmit a configuration profile response to the first client device that includes the blockchain address that is identified in the blockchain transaction broadcast by the first client device(Fig. 13 and and paragraph 0107 teaches  electronic device (client computer)  search a content through content publisher (server) and content publisher transmit a response with the blockcahin address as stated in lines 4-8  “In step S1312, electronic device 1308 performs a content search of the storefront of content publisher 1302. In step S1314, content publisher 1302 transmits a blockchain address and/or currency cost to electronic device 1308”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Mittal and Fallah, to incorporate the teaching of (see paragraph 0107 of Mittal).
Claim 15 is directed towards a method performed by the system of claim 2. Accordingly, it is rejected under similar rationale.
Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin , in view of Mittal, further in view of Fallah, further in view of Goeringer, and further in view of, Millet et al. (US Patent No. 7739359), hereinafter, Millet.
As to claim 3, the rejection of claims 1 and 2 are incorporate. Sarin, in view of Mittal, Fallah and Goeringer, teaches all the limitations of claims 1 and 2.
Sarin does not teach wherein the server system is a Dynamic Host Configuration Protocol (DHCP) server system, the configuration profile request is a DHCP request, and the configuration profile response is a DHCP response that includes the blockchain address in a DHCP option.
Millet teaches wherein the server system is a Dynamic Host Configuration Protocol (DHCP) server system, the configuration profile request is a DHCP request, and the configuration profile response is a DHCP response that includes the blockchain address in a DHCP option (col. 3, lines 40-56 discuss the address server is a DHCP server which provide the address of the configuration server. Column 5, lines 13-15 further teach that configuration server address request message is a DHCP request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Mittal, Fallah and Goeringer, to incorporate the teaching of Millet to include a DHCP server for providing the blockchain address using DHCP protocol. (see col. 3, lines 52-56 of Millet).
Claim 9 recites similar limitation as claim 3. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards the method performed by the system of claim 3. Accordingly, it is rejected under similar rationale.
Claims 5, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin , in view of Mittal and,  further in view of Fallah and, and further in view of Pan et al. (US PGPUB No. 20190319861), hereinafter, Pan.
As to claim 5, the rejection of claim 1 is incorporate. Sarin, in view of Mittal and Fallah, teaches all the limitations of claim 1.
Sarin does not teach wherein the blockchain computer is configured to: determine that the execution of the smart contract has provided an indication that the first client computer identified in the blockchain transaction is not authorized to receive a configuration profile and, in response, store the identifier for the first client computer in the blockchain.
In the same field of endeavor, Pan teaches wherein the blockchain computer is configured to: determine that the execution of the smart contract has provided an indication that the first client computer identified in the blockchain transaction is not authorized to receive a configuration profile and, in response, store the identifier for the first client computer in the blockchain  (paragraph 0059 teaches if the device (client computer) is found to be malicious (not authorized) based on the execution of the resource allocation contracts (smart contract), future request from the device might be blocked and all such decisions are recoded in blockcahin as stated in lines 5-13 “Next, the resource allocation contracts 944 are executed by the edge server 110 to retrieve the attributes of the IoT devices 160 and analyze the resource requirements in the service requests. If the devices 160 are found to attempt malicious behavior, they will be penalized 946 by reducing their coin balance, lowering credit points and even blocking service for all future requests. The decisions and coin exchanges are all recorded 960 on blockchain.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Mittal and Fallah, to incorporate the teaching of Pan to record the client computer identity (that has been determined not authorized) in the blockchain. One would be motivated to do so since such blacklisting helps to prevent potentially malicious activity of client computer (paragraph 0006 of Pan).
Claim 11 recites similar limitations as claim 5. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards the method performed by the system of claim 5. Accordingly, it is rejected under similar rationale.
As to claim 19, the rejections of claims 14 and 18 is incorporate. Sarin, in view of Mittal, Fallah, and Pan, teaches all the limitations of claims 14 and 18.
Sarin does not teach further comprising: ignoring, by the blockchain device, a subsequent blockchain transaction generated and broadcast by the first client device.
Pan teaches further comprising: ignoring, by the blockchain device, a subsequent blockchain transaction generated and broadcast by the first client device (paragraph 0059 teaches if the device (client computer) is found to be malicious (not authorized) based on the execution of the resource allocation contracts (smart contract), future request from the device might be blocked (ignored)  as  stated “ If the devices 160 are found to attempt malicious behavior, they will be penalized 946 by reducing their coin balance, lowering credit points and even blocking service for all future requests”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarin, in view of Mittal and Fallah, to incorporate the teaching of Pan to ignore a subsequent blockchain transaction generated and broadcast by the client device. One would be (paragraph 0006 of Pan).
Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarin, in view of Mittal,  further in view of Fallah , and further in view of Choyi et al. (US PGPUB No. 20180183802), hereinafter, Choyi.
As to claim 6, the rejection of claim 1 is incorporate. Sarin, in view of Mittal and Fallah, teaches all the limitations of claim 1.
Sarin, in view of Fallah and Mittal, teaches blockchain computer …  the configuration profile token to the configuration file system to cause the configuration file system to retrieve and transmit the configuration profile to the first client computer (Sarin, in view of Fallah and Mittal, teaches miner device (blockchain computer) transmits account token (configuration profile token) to the requesting entity (configuration file system) to cause the requesting entity to retrieve and transmit the configuration profile to the transaction device (client computer) as shown above in claim 1 rejection).
Sarin does not teach wherein the blockchain computer is configured to transmit the configuration profile token to the first client computer, and the first client computer is configured to transmit the configuration profile token to the configuration file system.
Choyi teaches wherein the blockchain computer is configured to transmit the configuration profile token to the first client computer, and the first client computer is configured to transmit the configuration profile token to the configuration file system (Fig. 1, and paragraph 0015 teach a access token, received by the client, generated and transmitted by the authorization server after validation. Fig. 1 and paragraph 16 teach client transmits the access token to the resource server).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarin, in view of Mittal and Fallah, to incorporate the teaching of Choyi to include steps to transmit the account token by the miner device to the transaction device (see paragraph 0054 of Choyi).
Claim 12 recites similar limitation as claim 6. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards the method performed by the system of claim 6. Accordingly, it is rejected under similar rationale.
Conclusion
The above rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the entirety of the reference (including any figures, incorporation by references, claims and/or priority documents) is implied as being applied to teach the scope of the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Title: “AUTOMATED TASK MANAGEMENT ON A BLOCKCHAIN BASED ON PREDICTIVE AND ANALYTICAL ANALYSIS”; Inventor: Weldemariam et al.; US PGPUB No.: 20200007322; Relevance: Paragraph 0076.
Title: “Blockchain-Based Digital Token Utilization”; Inventor: Ramasamy et al.; US PGPUB No.: 20200027066.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	February 25, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        

/RAMY M OSMAN/Primary Examiner, Art Unit 2457